Citation Nr: 0405847	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-11 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant may be considered to be the veteran's 
surviving spouse for the purposes of entitlement to 
Department of Veterans Affairs improved death pension 
benefits.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The late veteran served on active duty under honorable 
conditions from October 1951 to October 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 administrative decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
VA improved death pension on the basis that the appellant was 
not the veteran's surviving spouse as she had not 
continuously lived with the veteran after 1988 nor was living 
with him at the time of his death in April 1989.


FINDINGS OF FACT

1.  The veteran and the appellant were married in October 
1971.  They were not subsequently divorced.

2.  The veteran and the appellant did not live together 
continuously from the time of their marriage in October 1971 
up to the time of the veteran's death in April 1989.


CONCLUSION OF LAW

The appellant is not the veteran's surviving spouse for 
purposes of entitlement to VA improved death pension 
benefits.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.50, 
3.53 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The RO has complied with the notice and duty-to-assist 
provisions of VCAA.  The appellant filed her claim for death 
pension benefits in August 2001.  In correspondence dated 
January 2002, it provided the appellant with an explanation 
of how VA would assist her in obtaining necessary information 
and evidence and made her aware of the kind of information 
and evidence that was necessary for her to submit in order to 
substantiate her claim.  We note that she has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  In 
this regard, she was given opportunity to provide 
explanations as to why the key issue of her cohabitation 
status with the late veteran at the time of his death was in 
question.  We also observe that the RO has attempted to 
contact the appellant's cousin to clarify this matter and has 
otherwise conducted reasonable efforts to resolve the issue.  
Finally, we observe that the appellant has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  

The record shows that the RO has complied with the basic 
elements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as 
to notices required under VCAA.  The RO has notified the 
claimant of the information and evidence needed to 
substantiate the claim.  This notice was provided in a letter 
of January 2002 and a follow-up letter of February 2002.  For 
example, in the letter of January 2002, the RO specifically 
informed the claimant that proof of the veteran's death, 
birth records, medical records pertaining to the disability 
status of her child, and documents demonstrating her 
cohabitation with the veteran were needed.  In addition, the 
RO indicated which portion of the needed evidence and 
information she needed to provide and which portion VA would 
obtain.  For example, in the letter of January 2002, the RO 
told the claimant that she needed to send a copy of the 
veteran's death certificate, birth records and other required 
documents to VA.  With regard to VA's responsibility to 
obtain a portion of the evidence and information, in the 
letter of February 2002, the RO explained to the claimant 
that VA had obtained for her use a copy of the form needed to 
obtain the veteran's death certificate.   Finally, in the 
letters of January 2002 and February 2002, the RO requested 
that the claimant provide evidence in her possession, such as 
a death certificate, pertinent medical records, and documents 
demonstrating her cohabitation with the veteran.

Thus, the appellant has been notified of the evidence and 
information necessary to substantiate her claim and she has 
been notified of VA's efforts to assist her. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's claims file includes a copy of his marriage 
license that shows that he and the appellant were married in 
the state of Alabama in October 1971.  Prior to this time, 
the veteran was never married.  In an August 1972 application 
for vocational rehabilitation benefits, he identified the 
appellant as being his spouse and his only dependent.  
However, three years afterwards, a VA hospitalization report 
dated August 1975 indicates that the veteran was separated 
and lived by himself at his place of residence in New York.    

The file includes a VA Form 21-0512V Section 306 Eligibility 
Verification Report (Veteran) that was dated October 1988 and 
signed by the veteran.  In this form, the veteran checked the 
box describing his marital status as "Not Married."  He was 
service-connected for chronic recurrent dislocation of his 
left shoulder and was receiving nonservice-connected VA 
pension payments at the time.

The veteran's official death certificate shows that he died 
in April 1989 in the borough of Staten Island in New York 
City.  The house number of his address of residence at the 
time of his death was "[redacted]."  At the time of the veteran's 
death, the medical examiner checked the box describing the 
veteran's marital status as having been "Never Married."  
The death certificate shows that the personal information 
regarding the deceased veteran was provided by the veteran's 
sister, who was also a resident of Staten Island in New York 
City but who lived at a separate address.  VA documents dated 
April 1989 that pertained to the burial of the veteran show 
that the veteran's sister and his niece were the recipients 
of his burial flag.  Neither the death certificate nor the VA 
documents pertaining to the veteran's burial contain any 
mention of the appellant.

Over a decade after the veteran's death, the appellant filed 
a claim for VA death pension benefits in August 2001.  She 
reported that she had a son who was born in October 1981 who 
was seriously disabled.  The appellant alleged that the late 
veteran was the father of her son.  A copy of a November 1981 
affidavit to amend the record shows that the child's official 
last name at the time of his birth was changed to a new last 
name; however, neither of these last names were the same as 
the late veteran.  On the appellant's application for VA 
death pension, she stated that her son's last name was the 
same as the late veteran.  Contrasting with this statement, 
however, is a July 2001 statement from the son's case manager 
at Core Behavioral Health Center, in which the case manager 
identified the appellant's son by a last name that was not 
the same as the late veteran.

In a written statement dated April 2002, the appellant 
reported that she lived with the late veteran as his spouse 
from the time of his marriage to the time of his death.  She 
reported that the late veteran suffered from Alzheimer's 
disease and speculated that this was probably why he did not 
remember getting married to her.  

Accompanying the aforementioned appellant's letter was a lay 
witness statement dated May 2002 which was purportedly from a 
Ms. D.J., who stated that she was the appellant's cousin.  
According to the witness statement, Ms. D.J. attested that 
her cousin, the appellant, lived with the veteran until the 
time of his death in April 1989.  In correspondence dated 
July 2002, the appellant reported that she was unable to 
provide VA with any information regarding how to contact her 
cousin, Ms. D.J., because she had moved and left no phone 
number or mailing address.  The appellant reported that after 
the veteran died she moved from New York to Ohio.  She 
reported that she did not have contact with any other persons 
living in New York who may have been able to provide 
verification that she and the late husband lived together as 
a married couple up to the time of his death.

The claims file includes a July 2002 report of contact 
between the RO and the appellant that shows that she appeared 
in person at the RO and stated to a VA representative that 
she had never separated from her husband, the late veteran, 
and that they both lived together at the same residence in 
New York.  Although the appellant was unable to remember the 
name of the street on which they lived in New York, she 
reported that the house number was "[redacted]."  The appellant 
was unable to provide an explanation to the VA representative 
as to why the veteran did not claim the appellant as his wife 
since he drew a VA benefits check. 

In the appellant's Substantive Appeal, which was received by 
VA in April 2003, she reported that she and the late veteran 
lived together as husband and wife in Selma, Alabama, where 
their son was born in October 1981.  Then the three of them 
moved to New York City where they lived together until the 
veteran's death in April 1989.  The appellant stated that the 
veteran's death certificate was incorrect in stating that he 
was never married and she reported that the veteran's sister 
and mother did not want the appellant's marriage to the late 
veteran to be acknowledged and thus provided incorrect 
information on his death certificate.

Analysis

A surviving spouse of a veteran of a period of war may 
receive VA improved death pension benefits.  38 U.S.C.A. § 
1541 (West 2002).  Statutory entitlement to VA improved death 
pension benefits as a "surviving spouse" of the veteran 
requires that the claimant be a person of the opposite sex 
who was the spouse of the veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
except where there was a separation due to the misconduct of 
or procured by the veteran without the fault of the spouse.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2003).  
The provisions of 38 C.F.R. § 3.53 (2003) clarify that:

(a)  General.  The requirement that there must be continuous 
cohabitation from the date of marriage to the date of death 
of the veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  Temporary separations which ordinarily 
occur, including those caused for the time being through 
fault of either party, will not break the continuity of the 
cohabitation.

(b)  Findings of fact.  The statement of the surviving spouse 
as to the reason for the separation will be accepted in the 
absence of contradictory information.  If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.  State laws will not 
control in determining questions of desertion; however, due 
weight will be given to findings of fact in court decisions 
made during the life of the veteran on issues subsequently 
involved in the application of this section.

While reviewing a claim for VA improved death pension 
benefits made by a surviving spouse, the United States Court 
of Appeals for Veterans Claims (Court) has directed that:

Title 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50 set forth a 
two-part test to determine whether a spouse will be deemed to 
have continuously cohabited with the veteran when there has 
been a separation.  The spouse must not only be free of fault 
at the time of the separation, but it must be found that the 
separation "was due to the misconduct of, or procured by, the 
veteran."  Given the plain meaning of the statute and the 
inconsistency of § 3.53(a) which eliminates the second part 
of the test, the Court holds the first sentence of § 3.53(a) 
unlawful, as exceeding the authority of the Secretary.  
[citation omitted.]  Pursuant to the first part of the test 
of § 101(3) and § 3.50(b)(1), the surviving spouse is deemed 
to have continuously cohabited with the veteran if the 
separation was not due to the fault of the surviving spouse.  
The language of § 101(3) and § 3.50(b)(1) does not indicate 
that the without-fault requirement is a continuing one.  
Rather, under this language, fault or the absence of fault is 
to be determined based on an analysis of conduct at the time 
of the separation.  Certain conduct subsequent to the time of 
separation may be relevant in an appropriate case with 
respect to the question of fault at the time of separation, 
but the mere acts of seeking divorce and failing to reconcile 
are not in and of themselves relevant to such question, and, 
standing alone, do not constitute evidence of fault at the 
time of separation.  Certainly, if a spouse has been 
physically and emotionally abused and separates from the 
abuser, the abused spouse's acts of initiating a divorce and 
refusing to reconcile would not be competent evidence to 
demonstrate fault on the part of the abused spouse at the 
time of the separation.  Gregory v. Brown, 5 Vet. App. 108, 
112 (1993).

We have reviewed the probative evidence of record including 
the appellant's statements on appeal.  The appellant advances 
on appeal that she should be considered to be the veteran's 
surviving spouse as she was legally married to the veteran at 
the time of his death and had lived continuously with him 
from the date of their marriage until his death.  We find 
that the appellant's assertions as to her continuous 
cohabitation with the veteran to be clearly unsupported by 
the record.  In a 1975 VA medical report, the veteran was 
described as being separated and living alone.  In his 
October 1988 Section 306 Eligibility Verification Report 
(Veteran), (VA Form 21- 0512V), the veteran reported that he 
was not married.  There are also inconsistencies in the 
appellant's accounts which do not support her assertion that 
she lived continuously with the veteran.  Specifically, she 
was unable to recall the correct house number of the 
veteran's address at the time of his demise.  Although she 
asserts that the veteran is the father to her child, the 
documents pertaining to her child do not establish paternity.  
The official records show that the child's last name (both 
prior to and after being changed) was not the same as the 
late veteran.  It is also evident that if the appellant's 
child, who was born in 1981, did not share the same last name 
as the veteran, this indicates that the appellant was having 
a relationship outside of her marriage with the veteran 
around the time of the child's birth and was likely living 
separately from him.  The veteran's death certificate shows 
that he was not married at the time of his death and 
furthermore there is no mention of the appellant or her son 
in the death certificate and the VA documents relating to his 
burial.  These records clearly contradict the appellant's 
current assertions that they continued to live together until 
his demise.  We also find that the appellant's assertion that 
the veteran did not remember being married to her due to the 
effects of Alzheimer's disease to be unsupported by the 
evidence.  The record does not show that the veteran was 
either demented or incompetent to manage his own affairs 
throughout his life.  As for the appellant's allegation that 
the veteran's surviving mother and sister intentionally 
refused to acknowledge her marital relationship with the 
veteran on his death certificate, even if this were true we 
still must place greater credibility on the late veteran's 
own statement indicating, in essence, that he did not have a 
spouse who was living with him at the time he filed a VA 
Eligibility Verification Report in October 1988, less than 
one year prior to his death.

Notwithstanding the appellant's multiple assertions that she 
had lived continuously with the veteran and had never 
separated from him, as the weight of the evidence indicates 
that she, in fact, did not live continuously with the veteran 
between the date of their marriage and his demise, the 
appellant may not be considered to be the veteran's surviving 
spouse for purposes of entitlement to VA improved death 
pension benefits.



ORDER

The appeal is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



